DETAILED ACTION
Claims 1, 7, 12, 13, and 18-24 filed October 26th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7, 12, 13, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim amendments filed October 26th 2021 overcome the prior art combination of Morgan (US2014/0176296) in view of Owen et al. (US2018/0264266) in view of Zets et al. (US9,149,222) as they do not teach the claimed control scheme “the acceleration data indicating a direction and a magnitude of an acceleration: identifying a first transducer the plurality of transducers that is closest in direction to the direction of the acceleration; operating the first transducer, the intensity of transducer operation corresponding to the magnitude of the acceleration: while the magnitude of the acceleration meets or exceeds a threshold value, operating a second transducer to the left of the first transducer and a third transducer to the right of the first transceiver, the intensity of operation of the second and third transducer corresponding to the magnitude of the acceleration, but at a lower intensity than the operation of the first transducer; while the magnitude of the acceleration falls below the threshold value, ceasing the operation of the second and third transducers: and repeat the operations of the controller set forth above periodically as acceleration data is periodically received from the sensor.” Cevette et al. (US8,718,796) teaches a more commonly used control scheme in the art which uses a system of equations to map the desired output to the electrodes (see Cevette col 10-11). The claimed control scheme is vastly different from the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624